Citation Nr: 0509548	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  98 07-194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an initial compensable rating for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran had active military service from March 1982 to 
July 1989 and from August 1989 to October 1993.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which granted the veteran's claim for service connection for 
left ear hearing loss and assigned an initial noncompensable 
(i.e., 0 percent) rating.  But the RO denied his claim for 
service connection for right ear hearing loss.  He filed a 
timely appeal seeking service connection for right ear 
hearing loss and an initial compensable rating for his left 
ear hearing loss.  See Fenderson v. West, 12 Vet. App. 119 
(1999) (when a veteran timely appeals the rating initially 
assigned for a disability, just after establishing his 
entitlement to service connection for it, VA must consider 
his claim in this context - which includes determining 
whether he is entitled to a "staged" rating to compensate 
him for times since filing his claim when his disability may 
have been more severe than at other times during the course 
of his appeal).

In May 2002, the Board remanded the case to the RO so that a 
hearing could be scheduled before a Veterans Law Judge (VLJ) 
of the Board using video-conferencing technology.  And in 
January 2005, the veteran testified before the undersigned 
VLJ.  A transcript of that hearing has been made part of the 
record.

Unfortunately, because further development is needed before 
the Board can make a decision, this appeal is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.




REMAND

The veteran argues that, because his left ear hearing loss is 
service-connected, it is only logical to conclude that his 
right ear hearing loss is also service-connected.  The Board 
does not disagree with this logic, especially since his 
service medical records (SMRs) indicate he was assigned to a 
hazardous noise area.  Entitlement to service connection, 
however, is predicated upon him having a current disability.  
And VA has specifically defined the level of hearing 
impairment needed to meet the definition of a "disability" 
for purposes of VA compensation.  See 38 C.F.R. § 3.385 
(2004).  

This regulation provides that VA will consider impaired 
hearing to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2004).  

In this case, the veteran was denied service connection for 
right ear hearing loss because he did not meet these 
requirements outlined in § 3.385.  The results of the most 
recent February 1998 audiometric examination confirmed this 
conclusion.  Although he was hearing impaired at higher 
frequencies (6000 to 8000 Hertz), this impairment did not, in 
turn, rise to the level of what VA has defined as a 
"disability" for compensation purposes.  In other words, 
although he had hearing impairment - at these specific 
higher frequencies, he did not have a hearing "disability," 
as defined by VA's standards, at the required lower 
frequencies.



During his January 2004 hearing, however, the veteran 
testified that he had applied to the New York City Police 
Department, but the Civil Service Commission disqualified him 
because of his hearing loss (see transcript of the hearing, 
pg.4).  He later submitted documents that confirm this 
disqualification occurred in March 1998.  He also testified 
that he wanted another VA examination, because he believed 
his hearing loss had gotten worse (pg 4).  So he claims he 
should now be service-connected for his right ear hearing 
loss, and he should be assigned a compensable rating for his 
left ear hearing loss.

Since the veteran's last VA audiological examination was in 
February 1998, over 7 years ago, another examination is 
needed to adequately assess the severity of his bilateral 
hearing loss.  See 38 U.S.C.A. § 5103A(d) (West 2002).  
See Caffrey v. Brown, 6 Vet. App. 377 (1994) (examination 
conducted about two years before the Board's decision was too 
remote to be a contemporaneous examination where appellant 
had presented evidence indicating there had been a material 
change in his condition and that his current rating was 
insufficient).  If it is determined that his right ear 
hearing loss meets the requirements for a "disability" 
under 38 C.F.R. § 3.385, a medical opinion will be needed to 
determine whether the right ear hearing loss is at least as 
likely as not (50 percent probability or greater) related to 
his military service.  Furthermore, if the hearing loss in 
the right ear is service connected, then this, in turn, will 
require re-rating the hearing loss disability as a whole 
because it would now be bilateral - as opposed to merely 
unilateral.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  	Schedule the veteran for a VA 
examination, including audiometric testing, 
to determine the severity of hearing 
impairment in both ears.  If he has right ear 
hearing loss that meets the threshold minimum 
requirements of § 3.385, the examiner is 
asked to express an opinion as to whether the 
hearing loss in this ear is at least as 
likely as not (50 percent probability or 
greater) related to the veteran's military 
service.

To facilitate making these determinations, the 
claims folder must be made available to the 
examiner for a review of the veteran's 
pertinent medical history.

If an opinion cannot be rendered, please 
explain why this is not possible or feasible. 

2.	Review the claims file in light of any additional 
evidence obtained.  If any development is incomplete, 
including if the examination report does not contain 
sufficient information to respond to the questions 
posed, take corrective action before readjudication.  
38 C.F.R. §4.2 (2004); Stegall v. West, 11 Vet. App. 
268 (1998).

3.	Then readjudicate the veteran's claims.  If they are 
not granted to his satisfaction, prepare a supplemental 
statement of the case (SSOC) and send it to him and his 
representative.  Give them time to respond before 
returning the case to the Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).






	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



